Citation Nr: 0517246	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  04-06 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran-appellant served on active duty from February 
1966 to December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2003 rating decision of the 
Department of Veterans Affairs (VA), St. Paul, Minnesota, 
Regional Office (RO) that, inter alia, denied the claims of 
entitlement to service connection for post-traumatic stress 
disorder and entitlement to service connection for headaches.  
The veteran perfected an appeal of that decision as to those 
claims, and the case is ready for appellate review.  

It is noted that in February 2004, the veteran's service 
representative submitted a claim of service connection for 
bilateral hearing loss.  This claim has not been addressed, 
and is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
herein has been obtained, and VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims and the evidence necessary to substantiate them.

2.  The veteran is not shown to have post-traumatic stress 
disorder.  

3.  Evidence of headaches was not shown in service, and no 
probative and competent medical evidence has been received 
which links or relates a headache disorder to the veteran's 
period of active service.  


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.304(f) (2004).

2.  The criteria for a grant of service connection for 
headaches have not been met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking service connection for post-
traumatic stress disorder and headaches.  He claims that 
combat experiences in service resulted in post-traumatic 
stress disorder.  He contends further that he has a current 
headache disorder related to service.  He argues that he is 
entitled to service connection on that basis.  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  Thereafter, the Board will 
analyze the appellant's claims.

VA's Duties to Notify and Assist the Claimant 

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met.  In this regard, the Board notes that the 
RO provided the veteran with a copy of the February 2003 
rating decision and July 2003 statement of the case which 
included a discussion of the facts of the claim, notification 
of the basis of the decision, and a summary of the evidence 
used to reach that decision.  The July 2003 statement of the 
case provided the veteran with notice of all the laws and 
regulations pertinent to his claim, including the law and 
implementing regulations of the VCAA.  

Furthermore, in correspondence dated in May 2002, the RO 
advised the veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to his claim, including which 
portion of the information and evidence was to be provided by 
the veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Quartuccio, 16 Vet. App. at 187.  The 
VCAA notice advised the veteran of what the evidence must 
show to establish entitlement to service connection for the 
disabilities at issue.

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  While all of the 
necessary notice provided to the veteran may not have been 
given prior to the first AOJ adjudication of the claim, all 
of the required notice was provided by the AOJ prior to the 
transfer and certification of the veteran's case to the 
Board.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices.  Therefore, to decide the appeal 
would not be prejudicial error to the veteran.

The Board also acknowledges that the May 2002 VCAA notice 
contained no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claims or something to the effect that the veteran give VA 
everything he had that pertained to his claims.  38 C.F.R. 
§ 3.159(b)(1) (2004).

A complying notice, however, need not necessarily use the 
exact language of the regulation so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 
2005)

The RO asked the veteran for all the information and evidence 
necessary to substantiate his claims-that is, evidence of the 
type that should be considered by VA in assessing his claims.  
A generalized request for any other evidence pertaining to 
the claims would have been superfluous and unlikely to lead 
to the submission of additional pertinent evidence.  
Therefore, it can be concluded, based on the particular facts 
and circumstances of the case, the omission of the request 
for "any evidence in the claimant's possession that pertains 
to the claim" in the notice did not harm the veteran, and it 
would be legally proper to render a decision in the case 
without further notice under the regulation.  Id.

The Board also concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.

In regard to VA's duty to assist, it is noted that the 
veteran was provided a pertinent VA examination in January 
2003 for the specific purpose of determining whether he has a 
current post-traumatic stress disorder, and if so, whether it 
can be related to service.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  It does not appear that there are any additional 
pertinent treatment records to be requested or obtained.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims of entitlement to service connection 
for post-traumatic stress disorder and headaches.  
Accordingly, the Board will proceed with appellate review.

Analysis

Post-traumatic stress disorder 

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002).  

The veteran does not claim that he had post-traumatic stress 
disorder during service, nor is there evidence supporting 
such an allegation.  Rather, it is the veteran's contention 
that he experienced traumatic events during service related 
to combat experiences in the Republic of Vietnam during the 
Vietnam War era, and that these stressful events are 
responsible for his post-traumatic stress disorder.  

VA regulations recognize that symptoms attributable to post-
traumatic stress disorder often do not appear in service.  
Service connection for post-traumatic stress disorder 
requires (1) medical evidence establishing a diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a) (presumed 
to include the adequacy of the post-traumatic stress disorder 
symptomatology and the sufficiency of a claimed in-service 
stressor), (2) credible supporting evidence that the claimed 
in-service stressor actually occurred, and (3) a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2004); Cohen v. Brown, 10 Vet. App. 
128, 137 (1997); Samuels v. West, 11 Vet. App. 433, 435 
(1998).  

With respect to the first element under the old criteria, the 
Court has held that "a clear (that is, unequivocal) post-
traumatic stress disorder diagnosis by a mental-health 
professional must be presumed to have been made in accordance 
with the applicable DSM [Diagnostic and Statistical Manual of 
Mental Disorders] criteria as to both the adequacy of the 
symptomatology and the sufficiency of the stressor."  Cohen, 
10 Vet. App. at 139.  Moreover, the Court concluded that 
"under the DSM-IV, the mental illness of post-traumatic 
stress disorder would be treated the same as a physical 
illness for purposes of VA disability compensation in terms 
of predisposition toward development of that condition."  Id. 
at 141 (incorporating the "eggshell plaintiff" rule to 
service connection awards).

With regard to the second element, the evidence necessary to 
establish that the claimed stressor actually occurred varies 
depending on whether it can be determined that the veteran 
"engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) 
(West 2002).  The Court has held that "[w]here it is 
determined, through recognized military citations or other 
supportive evidence, that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or hardships 
of [combat] service'."  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d), (f) (1998); see also Gaines v. West, 11 Vet. App. 
113 (1998) (determination of whether veteran engaged in 
combat with enemy is particularly significant in post-
traumatic stress disorder cases).

If the claimed stressor is related to combat, under the old 
regulation, service department evidence that the veteran 
engaged in combat or that the veteran was awarded the Purple 
Heart, Combat Infantryman Badge, or similar combat citation 
was accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
C.F.R. § 3.304(f) (2004).  Under the new regulation, it is 
required that the evidence establishes that the veteran 
engaged in combat with the enemy.  However, if the "claimed 
stressor is not combat related, a veteran's lay testimony 
regarding in-service stressors is insufficient to establish 
the occurrence of the stressor and must be corroborated by 
'credible supporting evidence'." Cohen, 10 Vet. App. at 142 
(citing Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Doran 
v. Brown, 6 Vet. App. 283 (1994)).  

The Board, however, does not reach the question of whether 
the veteran's claimed stressors can be corroborated in 
accordance with 38 C.F.R. § 4.125.  The veteran's claim 
instead turns upon the threshold question of whether there is 
a current diagnosis of post-traumatic stress disorder.  As 
explained in detail below, the Board finds that there is no 
such evidence.  

As noted previously, service connection for post-traumatic 
stress disorder requires three elements:  (1) a current 
medical diagnosis, (2) credible supporting evidence that the 
claimed in-service stressor occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the in-service stressor.  The Board has reviewed the record 
in its entirety.  It is significant that the record contains 
no instance in which there was a diagnosis of post-traumatic 
stress disorder in the past, nor is there the current 
indication that the veteran has post-traumatic stress 
disorder.  

Significantly, the veteran underwent VA psychiatric 
examination in January 2003, for the express purpose of 
determining whether the veteran had post-traumatic stress 
disorder that could be related to service.  The mental health 
professional conducting the examination had the benefit of 
the review of the veteran's claims folder, and presented the 
findings in a well documented and thorough manner, that 
included reasons and bases for the conclusions reached.  The 
evaluations included a detailed review of the veteran's 
history, including his military history.  The examination 
report also contained the results of detailed interviews.  
The diagnoses that were made following these examinations 
were a provisional diagnosis of alcohol abuse and a 
provisional diagnosis of cannabis abuse.  A diagnosis of 
post-traumatic stress disorder was not made.  

In essence, there is no competent medical evidence that the 
veteran currently has post-traumatic stress disorder.  
Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In other words, service 
connection is granted only for disability, not on the basis 
of the symptoms of a disability.  See 38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303; Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  Service connection cannot be granted 
for post-traumatic stress disorder where, as in the present 
case, the preponderance of the evidence fails to demonstrate 
that the veteran currently has such a disability.  The 
criteria for a valid claim for post-traumatic stress 
disorder, therefore, have not been met in this case.  In the 
absence of proof of a present disability there can be no 
valid claim.  Brammer at 225 (1992).  

While the Board is sympathetic to the veteran's assertions 
that he currently has post-traumatic stress disorder, he is 
not qualified to render a medical opinion and his statements 
cannot serve as competent medical evidence of a current 
diagnosis of that disorder.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  However, if the veteran is hereafter 
diagnosed with post-traumatic stress disorder, he is free to 
resubmit his claim of service connection.  Until then, in the 
absence of competent medical evidence presently demonstrating 
post-traumatic stress disorder, the claim of service 
connection for that disorder must be denied.  38 U.S.C.A. 
§ 5107.  

Pursuant to 38 U.S.C.A. § 5107, where, after review of all 
the evidence, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
In this case, the Board finds that there is no approximate 
balance of the positive and negative evidence as to whether 
the veteran currently has post-traumatic stress disorder.  
Clearly, the preponderance of the evidence is against the 
claim.  Thus, the Board concludes that the veteran's claim 
for service connection for post-traumatic stress disorder 
must be denied.

Headaches

The appellant implicitly argues that he experiences headaches 
that he attributes to his period of service.  Having 
carefully considered these contentions in light of the record 
and applicable law, the Board must deny the claim.  
 
In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2004).  

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The appellant has expressed the opinion that he currently has 
the headache disability at issue and that it is related to 
his period of active service.  Service connection may be 
granted if the evidence establishes the claimed disability is 
related to service.  Applying the Hickson analysis, the 
initial question is whether there is evidence of the current 
claimed headache disability.  It is noted that a diagnosis on 
Axis III of cluster headaches was found in the January 2003 
VA examination.  It is also noted that private medical 
records dated in 1998 show the diagnoses of cluster headaches 
and migraine headaches.  Thus, there is evidence of the 
current existence of the claimed disability and, as such, 
Hickson element (1) has been satisfied as to the claim.

With respect to the Hickson analysis, element (2) requires 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury.  A review of the service medical records fails to 
disclose complaints, treatment or diagnosis of headaches.  
Consequently, Hickson element (2) is not satisfied.  

As noted above, however, notwithstanding the lack of evidence 
of disease or injury during service, service connection may 
still be granted if all of the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  

The appellant himself asserts that his current headache 
disorder is the result of service.  The Court, however, has 
held that a lay person, such as the appellant, is not 
competent to offer evidence that requires medical knowledge, 
such as the diagnosis or cause of a disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

In this case, no competent medical evidence or opinion has 
been entered into the record which links or relates a 
headache disorder to the veteran's period of service.  The 
medical evidence, in fact, serves to contradict the veteran's 
contention that he currently has headaches that are related 
to service.  As noted above, the report of the January 2003 
VA psychiatric examination includes provisional diagnoses of 
alcohol abuse and cannabis abuse on Axis I, and a diagnosis 
of cluster headaches on Axis III.  In making these diagnoses, 
the examiner opined that it was "likely that [the veteran] 
was minimizing the importance of his drug and alcohol use, 
and that this was particularly salient given the veteran's 
headaches and physical problems."  Significantly, the 
examiner did not attribute the veteran's headaches to his 
period of service.  

Moreover, the veteran was given an opportunity to submit 
medical evidence that his headaches can be attributed to 
service.  The earliest records of headaches submitted are 
dated in 1998, in the form of private medical records in 
which cluster headaches and migraine headaches are shown as a 
diagnosis.  None of these medical records relate the 
diagnosis of headaches to the veteran's period of service, 
over thirty years prior.  

Following a review of the veteran's claims folder, the Board 
finds no instance in which a medical professional has 
concluded or even suggested that the veteran's headaches are 
related to or aggravated by military service.  Accordingly, 
Hickson element (3) has not been met and service connection 
cannot be granted as to the claimed headache disorder.

Based upon the foregoing analysis, the Board finds that a 
preponderance of the evidence in this case is against the 
claim for service connection for a headache disorder.  
Accordingly, there exists no basis upon which to predicate a 
grant of entitlement to service connection for the headache 
disorder at issue.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990); 38 C.F.R. §§ 3.102, 
4.3 (2004).


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.

Entitlement to service connection for headaches is denied.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


